 


110 HR 1706 IH: United States Specialty Crop Export Opportunities Act of 2007
U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1706 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2007 
Mr. Nunes (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for assistance to United States exporters of certain fruits and vegetables in order to ensure better access to foreign markets. 
 
 
1.Short titleThis Act may be cited as the United States Specialty Crop Export Opportunities Act of 2007. 
2.Regulation of exports of plants, plant products, biological control organisms, and noxious weeds 
(a)In generalSubtitle A of title IV of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 7701 et seq.) is amended by adding at the end the following new section: 
 
420.Regulation of exports of plants, plant products, biological control organisms, and noxious weeds 
(a)In generalThe Secretary may regulate plants, plant products, biological control organisms, and noxious weeds for export purposes. 
(b)DutiesThe Secretary shall— 
(1)coordinate fruit and vegetable market analyses with the private sector and the Administrator of the Foreign Agricultural Service; and 
(2)make publicly available on an Internet website— 
(A)the status of all export petitions; 
(B)to the greatest extent possible, an explanation of the sanitary or phytosanitary issues associated with each pending export petition; and 
(C)to the greatest extent possible, information on the import requirements of foreign countries for fruits and vegetables. 
(c)RegulationsThe Secretary may issue regulations to implement this section. . 
(b)Table of contentsThe table of contents in section 1(b) of such Act (7 U.S.C. 1501 note) is amended by inserting after the item relating to section 419 the following new item: 
 
 
Sec. 420. Regulation of exports of plants, plant products, biological control organisms, and noxious weeds.  . 
3.Restoration of import and entry agricultural inspection functions to the Department of Agriculture 
(a)Repeal of transfer of functionsSection 421 of the Homeland Security Act of 2002 (6 U.S.C. 231) is repealed. 
(b)Conforming amendment to function of secretary of homeland securitySection 402 of the Homeland Security Act of 2002 (6 U.S.C. 202) is amended— 
(1)by striking paragraph (7); and 
(2)by redesignating paragraph (8) as paragraph (7). 
(c)Transfer agreement 
(1)In generalNot later than the effective date described in subsection (g), the Secretary of Agriculture and the Secretary of Homeland Security shall enter into an agreement to effectuate the return of functions required by the amendments made by this section. 
(2)Use of certain employeesThe agreement may include authority for the Secretary of Agriculture to use employees of the Department of Homeland Security to carry out authorities delegated to the Animal and Plant Health Inspection Service regarding the protection of domestic livestock and plants. 
(d)Restoration of Department of Agriculture employeesNot later than the effective date described in subsection (e), all full-time equivalent positions of the Department of Agriculture transferred to the Department of Homeland Security under section 421(g) of the Homeland Security Act of 2002 (6 U.S.C. 231(g)) (as in effect on the day before the effective date described in subsection (g)) shall be restored to the Department of Agriculture. 
(e)Authority of APHIS 
(1)Establishment of programThe Secretary of Agriculture shall establish within the Animal and Plant Health Inspection Service a program, to be known as the International Agricultural Inspection Program, under which the Administrator of the Animal and Plant Health Inspection Service (referred to in this subsection as the Administrator) shall carry out import and entry agricultural inspections. 
(2)Information gathering and inspectionsIn carrying out the program under paragraph (1), the Administrator shall have full access to— 
(A)each secure area of any terminal for screening passengers or cargo under the control of the Department of Homeland Security on the day before the date of enactment of this Act for purposes of carrying out inspections and gathering information; and 
(B)each database (including any database relating to cargo manifests or employee and business records) under the control of the Department of Homeland Security on the day before the date of enactment of this Act for purposes of gathering information. 
(3)Inspection alertsThe Administrator may issue inspection alerts, including by indicating cargo to be held for immediate inspection. 
(4)Inspection user feesThe Administrator may, as applicable— 
(A)continue to collect any agricultural quarantine inspection user fee; and 
(B)administer any reserve account for the fees. 
(5)Career track program 
(A)In generalThe Administrator shall establish a program, to be known as the import and entry agriculture inspector career track program, to support the development of long-term career professionals with expertise in import and entry agriculture inspection. 
(B)Strategic plan and trainingIn carrying out the program under this paragraph, the Administrator, in coordination with the Secretary of Agriculture, shall— 
(i)develop a strategic plan to incorporate import and entry agricultural inspectors into the infrastructure protecting food, fiber, forests, bioenergy, and the environment of the United States from animal and plant pests, diseases, and noxious weeds; and 
(ii)as part of the plan under clause (i), provide training for import and entry agricultural inspectors participating in the program not less frequently than once each year to improve inspection skills. 
(f)Duties of Secretary 
(1)In generalThe Secretary of Agriculture (referred to in this subsection as the Secretary) shall— 
(A)develop standard operating procedures for inspection, monitoring, and auditing relating to import and entry agricultural inspections, in accordance with recommendations from the Comptroller General of the United States and reports of interagency advisory groups, as applicable; and 
(B)ensure that the Animal and Plant Health Inspection Service has a national electronic system with real-time tracking capability for monitoring, tracking, and reporting inspection activities of the Service. 
(2)Federal and State cooperation 
(A)Communication systemThe Secretary shall develop and maintain an integrated, real-time communication system with respect to import and entry agricultural inspections to alert State departments of agriculture of significant inspection findings of the Animal and Plant Health Inspection Service. 
(B)Advisory committee 
(i)EstablishmentThe Secretary shall establish a committee, to be known as the International Trade Inspection Advisory Committee (referred to in this subparagraph as the committee), to advise the Secretary on policies and other issues relating to import and entry agricultural inspection. 
(ii)ModelIn establishing the committee, the Secretary shall use as a model the Agricultural Trade Advisory Committee. 
(iii)MembershipThe committee shall be composed of members representing— 
(I)State departments of agriculture; 
(II)directors of ports and airports in the United States; 
(III)the transportation industry; 
(IV)the public; and 
(V)such other entities as the Secretary determines to be appropriate. 
(3)ReportNot less frequently than once each year, the Secretary shall submit to Congress a report containing an assessment of— 
(A)the resource needs for import and entry agricultural inspection, including the number of inspectors required; 
(B)the adequacy of— 
(i)inspection and monitoring procedures and facilities in the United States; and 
(ii)the strategic plan developed under subsection (e)(5)(B)(i); and 
(C)new and potential technologies and practices, including recommendations regarding the technologies and practices, to improve import and entry agricultural inspection. 
(4)FundingThe Secretary shall pay the costs of each import and entry agricultural inspector employed by the Animal and Plant Health Inspection Service— 
(A)from amounts made available to the Department of Agriculture for the applicable fiscal year; or 
(B)if amounts described in subparagraph (A) are unavailable, from amounts of the Commodity Credit Corporation. 
(g)Effective dateThe amendments made by this section take effect on the date that is 180 days after the date of enactment of this Act. 
4.Reports of trade advisory committeesWhenever the Agricultural Policy Committee on Trade or the Agricultural Technical Advisory Committee on Trade in Fruits and Vegetables, established under section 135 of the Trade Act of 1974, provides any recommendations to the United States Trade Representative, that committee shall at the same time provide those recommendations to the Committee on Agriculture and the Committee on Ways and Means of the House of Representatives and to the Committee on Agriculture and the Committee on Finance of the Senate. 
5.Report on Foreign Agricultural Service staffing levels for monitoring other countries’ compliance with trade agreementsNot later than 60 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report— 
(1)evaluating the ability of the Foreign Agricultural Service to adequately monitor other countries’ compliance with the terms of the Uruguay Round Agreements and the terms of other agreements (including NAFTA and other bilateral agreements) to ensure that the United States realizes the full benefits of these agreements as they relate to agricultural commodities; and 
(2)containing the recommending of the Secretary regarding whether current vacancies in the monitoring office of the Foreign Agricultural Service should be filled. 
6.Feasibility report regarding export indemnification for unsubsidized commoditiesNot later than January 1, 2008, the Secretary of Agriculture shall submit to Congress a report evaluating the feasibility and cost of establishing an indemnity program for exporters of articles classified under chapters 7 and 8 of the Harmonized Tariff Schedule of the United States that will provide compensation to those exporters when they comply fully with United States export and foreign country import requirements for the articles, but the articles are wrongfully denied entry into the foreign country. 
7.Treatment of unsubsidized commodities under Agreement on AgricultureThe United States Trade Representative shall propose in the Doha Round of negotiations conducted under the auspices of the World Trade Organization that all articles classified under chapters 7 and 8 of the Harmonized Tariff Schedule of the United States be excluded from coverage under article 13 of the Agreement on Agriculture referred to in section 101(d)(2) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(2)). 
8.Special Export Credit Guarantee ProgramThe Secretary of Agriculture shall establish and maintain a program of export credits that is, as nearly as may be, identical to the program administered under sections 1493.400 through 1493.530 of title 7, Code of Federal Regulations, except that— 
(1)either an exporter to, or an importer in, a foreign place shall be eligible for a credit guarantee; 
(2)the guarantee shall be for a period of 45 days beginning on the date of issuance of the guarantee; and 
(3)the cost of the guarantee shall not exceed 45 cents for each $100 of coverage purchased. 
9.Authorization Levels for Emerging Market Credit ProgramSection 1542 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5622 note) is amended— 
(1)in subsections (a) and (d)(1)(A)(i) by striking “2007” and inserting “2013”; and 
(2)in subsections (a) and (d) (1)(H) by striking $10,000,000” and inserting “$20,000,000”. 
10.DefinitionsIn this Act: 
(1)NAFTAThe term NAFTA means the North American Free Trade Agreement. 
(2)Uruguay round agreementsThe term Uruguay Round Agreements means the agreements referred to in section 101(d) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)). 
 
